DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: biasing member in claim 1- 6, 8-10, 13-15, and 17-19; retention mechanism in claims 1, 2, 4, 5, 8, 13, 14, and 17; also release mechanism in claims 9, 10, 18, and 19.
The biasing member is being interpreted as a tension spring as stated in paragraph 0050 of the current specification.
The retention mechanism is being interpreted as comprising a priming trigger and a shaft as stated in paragraph 0053 of the current specification.
The release mechanism is being interpreted as comprising a rotatable cam as stated in claim 10 of the current specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty (Foreign Patent WO 2015047758 A2).
Regarding claim 1, Shetty discloses a syringe (Fig. 1, automatic administration assembly), comprising: a syringe body (Fig. 4A, automation housing 195) defining a syringe cavity (Fig. 4B, drug chamber 120, The Examiner notes that the syringe body (automation housing 195, defines a cavity that fits the barrel 104, thus defining a syringe cavity.) and a syringe port (Fig. 3a, distal end 106), wherein the syringe port (Fig. 3a, distal end 106) is in fluid communication (paragraph 0062) with the syringe cavity (Fig. 4B, drug chamber 120); a first plunger (Fig. 4B, plunger seal 114) comprising a first plunger shaft (See Examiner’s Annotated Figure 1) extending (See Examiner’s Annotated Figure 1) from the first plunger (Fig. 4B, plunger seal 114), the first plunger (Fig. 4B, plunger seal 114) disposed (paragraph 0062) within the syringe cavity (Fig. 4B, drug chamber 120) and defining a first chamber (Fig. 4B, drug chamber 120) in the syringe cavity (Fig. 4B, drug chamber 120), wherein the first chamber (Fig. 4B, drug chamber 120) is in fluid communication (paragraph 0062) with the syringe port (Fig. 3a, distal end 106); a biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) coupled (paragraph 0078) to the first plunger shaft (See Examiner’s Annotated Figure 1), wherein the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) urges the first plunger (Fig. 4B, plunger seal 114) to advance toward (paragraph 0081) the syringe port (Fig. 3a, distal end 106); and a retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) releasably coupling (“dispense button 194 that extends from the outer surface of the automation housing 195. Thus, by depressing the dispense button 194, the user may move the actuation opening 208 to the position subjacent the distal end 210 of the locking pin 192, allowing the movement of the locking pin 192 out of .” of paragraph 0081) and permits the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) to advance the first plunger (Fig. 4B, plunger seal 114) in a released position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081).


    PNG
    media_image1.png
    873
    333
    media_image1.png
    Greyscale



Regarding claim 2, Shetty discloses the syringe of claim 1, wherein the retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) retains the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) in a compressed state (Fig. 3B) in the engaged position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081.  The Examiner notes that in the energized position, the biasing member is compressed.) and permits the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) to expand to advance the first plunger (Fig. 4B, plunger seal 114) in the released position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081.  The Examiner notes that the biasing member of Shetty expands when deenergized).
Regarding claim 3, Shetty discloses the syringe of claim 2, wherein the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) is urged against (paragraph 0081) a spring cap (Fig. 5A, second dial 190) coupled to the syringe body (Fig. 4A, 
Regarding claim 4, Shetty discloses the syringe of claim 1, wherein the retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) retains the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) in an extended state (Fig. 3A) in the engaged position (“The dispensing button 194 is in the engaged position of the syringe body (automation housing 195) while the biasing member 188 is in the extended state.  The Examiner notes that in the engaged position, the biasing member is in an extended state as shown in figure 3A while the retention mechanism (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192) is in the engaged position.) and permits the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) to retract (Fig. 3B) to advance the first plunger (Fig. 4B, plunger seal 114) in the released position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081.  The Examiner notes that the biasing member of Shetty expands when deenergized.  The Examiner further states that retention mechanism does permit the retraction of the biasing member to allow the advancement of the first plunger in the released position.).
Regarding claim 5, Shetty discloses the syringe of claim 1, wherein the retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) comprises a priming trigger .” of paragraph 0081.  The Examiner notes that the biasing member of Shetty expands when deenergized).
Regarding claim 6, Shetty discloses the syringe of claim 5, further comprising a priming stop (See Examiner’s Annotated Figure 2) coupled to the syringe body (Fig. 4A, automation housing 195), wherein the priming stop (See Examiner’s Annotated Figure 2) engages the first 

    PNG
    media_image2.png
    216
    469
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 Based on Figure 3B of Shetty
Regarding claim 7, Shetty discloses the syringe of claim 6, wherein the syringe body (Fig. 4A, automation housing 195) defines a plurality of slots (Fig. 5F, aperture 204 and See Examiner’s Annotated Figure 3), wherein at least one of the plurality of slots (See Examiner’s Annotated Figure 3) is configured to receive the priming stop (See Examiner’s Annotated Figure 2).

    PNG
    media_image3.png
    229
    464
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3 Based on Figure 6A of Shetty
Regarding claim 13, Shetty discloses a medication delivery system (Fig. 1, automatic administration assembly), comprising: a syringe, comprising: a syringe body (Fig. 4A, automation housing 195) defining a syringe cavity (Fig. 4B, drug chamber 120, The Examiner notes that the syringe body (automation housing 195, defines a cavity that fits the barrel 104, thus defining a syringe cavity.) and a syringe port (Fig. 3a, distal end 106), wherein the syringe port (Fig. 3a, distal end 106) is in fluid communication (paragraph 0062) with the syringe cavity (Fig. 4B, drug chamber 120); 3Application No.: 16/403,406 a first plunger (Fig. 4B, plunger seal 114) comprising a first plunger shaft (See Examiner’s Annotated Figure 1) extending (See Examiner’s Annotated Figure 1) from the first plunger (Fig. 4B, plunger seal 114), the first plunger (Fig. 4B, plunger seal 114) disposed (paragraph 0062) within the syringe cavity (Fig. 4B, drug chamber 120) and defining a first chamber (Fig. 4B, drug chamber 120) in the syringe cavity (Fig. 4B, drug chamber 120), wherein the first chamber (Fig. 4B, drug chamber 120) is in fluid communication (paragraph 0062) with the syringe port (Fig. 3a, distal end 106); a biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) coupled (paragraph 0078) to the first plunger shaft (See Examiner’s Annotated Figure 1), wherein the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) urges the first plunger (Fig. 4B, plunger .” of paragraph 0081) and permits the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) to advance the first plunger (Fig. 4B, plunger seal 114) in a released position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081); and a tubing (The Examiner notes that the barrel assembly 110 of Shetty comprises a luer lock 
Regarding claim 14, Shetty discloses the medication delivery system of claim 13, wherein the retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) comprises a priming trigger (Fig. 5F, dispense button 194), wherein the priming trigger (Fig. 5F, dispense button 194) is coupled to the syringe body (Fig. 4A, automation housing 195, see also paragraph 0080) and the first plunger shaft (See Examiner’s Annotated Figure 1, the Examiner notes that the first plunger shaft is coupled to the selection dial 190 which is coupled to the locking pin 192, and subsequently coupled to the dispense button 194, which is coupled to the syringe body. See paragraph 0080) and retains the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) in the engaged position (“The dispensing button 194 is in the engaged position of the syringe body (automation housing 195) while the biasing member 188 is in the extended state.  The Examiner notes that in the engaged position, the biasing member is in an extended state as shown in figure 3A while the retention mechanism (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192) is n the engaged position.), and is removed from the syringe body (Fig. 4A, automation housing 195) and the first plunger shaft (See Examiner’s Annotated Figure 1) and permits the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188) to advance the first plunger (Fig. 4B, plunger seal 114) to advance a fluid through the tubing (“Upon a desired .” of paragraph 0081.  The Examiner notes that the biasing member of Shetty expands when deenergized and the drug/fluid is dispensed through the tube.).
Regarding claim 15, Shetty discloses the medication delivery system of claim 14, further comprising a priming stop (See Examiner’s Annotated Figure 2) coupled to the syringe body (Fig. 4A, automation housing 195), wherein the priming stop (See Examiner’s Annotated Figure 2) engages the first plunger shaft (See Examiner’s Annotated Figure 1) to limit advancement (The Examiner notes that the priming stop (Fig. 5D, adapter 130 engages a portion of the first plunger shaft and it limits the advancement of the first plunger (Fig. 4B, plunger seal 114) by having the first plunger shaft rotate along the key screw 132, thus limiting the advancement of the first plunger.) of the first plunger (Fig. 4B, plunger seal 114) upon release of the biasing member (being interpreted as a tension spring as shown in Fig. 4A, biasing member 188).
Regarding claim 16, Shetty discloses the medication delivery system of claim 15, wherein a displacement of the first plunger (Fig. 4B, plunger seal 114) is equal to a volume of the tubing between the syringe port (Fig. 3a, distal end 106) and the catheter (Fig. 3A, barrel adapter assembly 110, “Additionally, embodiments of the present invention allow the user to prime the syringe to evacuate the dosing chamber of any residual air prior to delivering the dose to the patient. The prime step may be a fixed amount or a variable amount, depending on the configuration of the low dose syringe and variation in amount of drug or liquid contained/filled in the dosing chamber. The configuration of the novel syringe allows the user .
Claim(s) 1, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (US Patent 7097634 B2).
Regarding claim 1, Gilbert discloses a syringe (Fig. 1, injector 10), comprising: a syringe body (Fig. 1, body 5) defining a syringe cavity (Fig. 1, medicament 23, also is the syringe cavity) and a syringe port (Fig. 1, distal end 29), wherein the syringe port (Fig. 1, distal end 29) is in fluid communication (Col. 3, lns. 65-67) with the syringe cavity (Fig. 1, medicament 23 which shows a cavity within the syringe body.); a first plunger (Fig. 1, piston 25) comprising a first plunger shaft (Fig. 1, compound plunger 30) extending from the first plunger (Fig. 1, piston 25), the first plunger (Fig. 1, piston 25) disposed within the syringe cavity (Fig. 1, medicament 23, also is the syringe cavity) and defining a first chamber (Fig. 1, medicament 23, also is the syringe cavity) in the syringe cavity (Fig. 1, medicament 23, also is the syringe cavity), wherein the first chamber (Fig. 1, medicament 23, also is the syringe cavity) is in fluid communication (Col. 3, lns. 65-67) with the syringe port (Fig. 1, distal end 29); a biasing member (Fig. 1, coil spring 52) coupled to the first plunger shaft (Fig. 1, compound plunger 30), wherein the biasing member (Fig. 1, coil spring 52) urges the first plunger (Fig. 1, piston 25) to advance toward the syringe port (Fig. 1, distal end 29); and a retention mechanism (being interpreted as a priming trigger as shown in Examiner’s Annotated Figure 4 and a shaft as shown in Examiner’s Annotated Figure 
Regarding claim 9, Gilbert discloses the syringe of claim 1, further comprising: a release mechanism (being interpreted as a rotatable cam as shown in Examiner’s Annotated figure 4) coupled (Fig. 1) to the first plunger shaft (Fig. 1, compound plunger 30) and releasably coupled (Figures 2-5) to the biasing member (Fig. 1, coil spring 52), wherein the release mechanism (being interpreted as a rotatable cam as shown in Examiner’s Annotated figure 4)  couples (Fig. 1) the biasing member (Fig. 1, coil spring 52) to the first plunger shaft (Fig. 1, compound plunger 
Regarding claim 10, Gilbert discloses the syringe of claim 9, wherein the release mechanism (being interpreted as a rotatable cam as shown in Examiner’s Annotated figure 4)  further comprises: a rotatable cam (being interpreted as a rotatable cam as shown in Examiner’s Annotated figure 4, the Examiner notes that the rotatable cam as shown in the Examiner’s Annotated Figure 4 are rotatable when the actuation button is manipulated to allow the coil spring 52 to expand and allow the drive member 53 distally as stated in Col. 5, lns. 31-37.  The Examiner further notes that the rotatable cam (Examiner’ Annotated Figure 4 compresses inwards and thus allowed to rotate.)  releasably coupled to the biasing member (Fig. 1, coil spring 52), wherein the rotatable cam (being interpreted as a rotatable cam as shown in Examiner’s Annotated figure 4)  couples the biasing member (Fig. 1, coil spring 52) to the first plunger shaft (Fig. 1, compound plunger 30) in a first rotational position (Fig. 1) and decouples (as shown in Fig. 6 the plunger shaft being decoupled from the biasing member.) the biasing member (Fig. 1, coil spring 52) from the first plunger shaft (Fig. 1, compound plunger 30) in a second rotational position (Fig. 2).
Regarding claim 11, Gilbert discloses the syringe of claim 10, the syringe body (Fig. 1, body 5) comprising an activation slot (See Examiner’s Annotated figure 5) and the rotatable cam (being interpreted as a rotatable cam as shown in Examiner’s Annotated figure 4) comprising an activation tang (See Examiner’s Annotated figure 5), wherein the activation tang (See Examiner’s Annotated figure 5) is configured to extend through the activation slot (See 
Regarding claim 12, Gilbert discloses the syringe of claim 11, wherein the activation tang (See Examiner’s Annotated figure 5) is configured to rotate the rotatable cam (See Examiner’s Annotated figure 4) into the second rotational position (Fig. 2) when the activation tang (See Examiner’s Annotated figure 5) is displaced out of the activation slot (See Examiner’s Annotated figure 5, the Examiner notes that the activation tang (Examiner’s Annotated Figure 5) is fully capable of rotating as to allow the activation tang (Examiner’s Annotated figure 5) to be displaced out of the activation slot as the actuation button is manipulated to allow the coil spring 52 to expand and allow the drive member 53 distally as stated in Col. 5, lns. 31-37.  The Examiner further notes that the rotatable cam (Examiner’ Annotated Figure 4) compresses by the drive member 53 inwards and thus allowed to rotate.).
Allowable Subject Matter
Claims 8, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 8 and 17-19 are allowed because the prior art of record fails to disclose either singly or in combination of the claimed Syringe with Priming Mechanism.
Regarding claim 8, the prior art fails to reach among all the limitation or render obvious a priming slot formed in the syringe body and extending along the first plunger shaft; a retention slot extending generally perpendicular from the priming slot; and an actuation lever 
Frias (US PG Pub 20180110927 A1) (not relied upon above) teaches a syringe having a retention mechanism comprising a priming slot formed in the syringe body and a retention slot extending generally perpendicular from the priming slot; an actuation lever coupled to the first plunger shaft and preventing the biasing member from advancing the first plunger when rotated into the retention slot and permits the biasing member to advance the first plunger when rotated into the priming slot.  Figure 18 of the Frias shows the actuation lever and the priming and retention slots within the device.  However, these elements taught by Frias cannot be combined with the device of Shetty as applied to claim 1 above because the features would interfere with the construction and the operation of the delivery mechanism of Shetty.
Claim 17 includes limitations similar to claim 8 discussed above, and therefore is similarly allowable.
Regarding claim 18, Shetty discloses the medication delivery system of claim 13, but fails to teach among all the limitations or render obvious a release mechanism coupled to the first plunger shaft and releasably coupled to the biasing member, wherein the release mechanism couples the biasing member to the first plunger shaft in an attached position and decouples the biasing member from the first plunger shaft in a decoupled position.
As discussed above with regard to claim 1, Gilbert teaches the release mechanism coupled to the plunger.  However, there is no motivation to combine this feature with the device of Shetty because Gilbert teaches that the purpose of this feature is to provide needle retraction which is not possible with the construction of the device of Shetty.
Lastly, regarding claim 13, Gilbert discloses a medication delivery system as discussed with regard to claim 1, but fails to reach among all the limitations or render obvious a tubing in fluid communication with the syringe port and a catheter.  This feature is known in the art as taught by Shetty, however Gilbert’s needle and the retraction of the needle makes the structure and function an essential part of the device and thus, unable to substitute the tubing and catheter from Shetty.
By virtue of dependency of claim 18, claim 19 is also allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783